OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                        PL STATION, AUSTIN, TEXAS 78711.
             OFFIcWra8NE^(                                               U.S.POSTAGE» PITNEY BOWES
              STATE OF TEXAS
              PENALTY FOR
                                                                         ZIP 78701
              PRIVATE USE                                                02 W
                                                                         0001401623 JUN.           17. 2015
 6/17/2015                      'i
 HAINES, RODNEY STEVE          Tr.   Ct/No. A05-215-3                                 WR-83,380-07
 This is to advise that the Court^has'denied without written order the application for
 writ of habeas corpus.               /      '
                                        *"~      "'                              Abel Acosta, Clerk

                              RODNEY STEVE HAINES
                              TERRELL UNIT - TDC # 1347790
                              1300 FM 655
                              ROSHARON, TX 77583                                       REi




MEBN3B 7 i'5S3                   ||..|||iliii'iiiiiili''1iiii'i',lilihllli'l,li1llllil)iil,i'iil              ft
                                                                                                              .V: